Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment/Arguments
Based on Pre-Brief Appeal Conference decision, filed 10/05/2022, with respect to the rejection(s) of claim(s) 12-29 under 103, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Demol (2008/0190409) in views of Petit (2004/0238506).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 	Claims 12-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10350709. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader and are met by the narrower patent claims the patent claims contain all the limitations of the present application claims. 
 Claim 12: Claim 1 of the ‘709 patent anticipates the limitation of claim 12 of the current application.  For example: method for embodying a hotplate for a hob, comprising: forming at least one metallic layer and a further layer under the at least one metallic layer on an underside of the hotplate; and after the forming the at least one metallic layer and the further layer, forming at least one cooking zone on the hotplate by irradiating at least one region of the at least one metallic layer with a laser light of a laser beam directed to strike a topside of the hotplate and to radiate through the hotplate and moving the laser light with respect to the at least one region of the at least one metallic layer such that all of the at least one region of the at least one metallic layer disposed between the hotplate and the further layer is completely continuously changed with each movement of the laser light so that the further layer is recognized when viewing the hob from a topside.
The difference between claim 12 of the current application and claim 1 of the ‘709 patent lies in the fact that the ‘709 patent claim includes many more elements and is thus much more specific (for example: claim 1 of the ‘709 patent includes a limitation of “wherein the completely continuously changing changes a material property of the at least one region of the at least one metallic layer, without removing the at least one region of the at least one metallic layer, such that the further layer is visible from the topside of the hotplate”).  Thus, the invention of claim 12 of the current application is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 12 is anticipated by claim 1 of the ‘‘709 patent, it is not patentably distinct.
 	Claim 13: Claim 2 of the ‘709 patent anticipates the limitation of wherein the further layer is a color coating. 
 	Claim 14: Claim 19 of the ‘709 patent anticipates the limitation of wherein the at least one metallic layer is formed directly on the underside of the hotplate, and wherein one of the at least one metallic layer and the further layer is formed by sputtering.
 	Claim 15: Claim 13 of the ‘709 patent anticipates the limitation of wherein the at least one metallic layer and the further layer under the at least one metallic layer are formed on an entire underside of the hotplate.
 	Claim 16: Claim 4 of the ‘709 patent anticipates the limitation of wherein the laser light is focused on the topside of the hotplate.  	Claim 17: Claim 5 of the ‘709 patent anticipates the limitation of wherein the at least one metallic layer has a thickness of less than 130 nm.  	Claim 18: Claim 6 of the ‘709 patent anticipates the limitation of wherein the at least one metallic layer has a thickness between 20 nm and 100 nm.  	Claim 19: Claim 7 of the ‘709 patent anticipates the limitation of wherein the further layer has a thickness of less than 250 .mu.m.  	Claim 20: Claim 8 of the ‘709 patent anticipates the limitation of wherein the further layer has a thickness between 100 .mu.m and 200 .mu.m.  	Claim 21: Claim 9 of the ‘709 patent anticipates the limitation of wherein the laser light is moved at a speed of 2000 mm/s.  	Claim 22: Claim 10 of the ‘709 patent anticipates the limitation of wherein the laser light is generated with a pulse frequency of 110 kHz.  	Claim 23: Claim 17 of the ‘709 patent anticipates the limitation of wherein the laser light is generated with a wavelength of 532 nm.  	Claim 24: Claim 3 of the ‘709 patent anticipates the limitation of further comprising removing the at least one region of the at least one metallic layer only after the at least one metallic layer and the further layer have completely been applied on the underside of the hotplate.  	Claim 25: Claim 14 of the ‘709 patent anticipates the limitation of wherein the at least one region of the at least one metallic layer is removed in lines, which have a line width of less than 500 .mu.m.  	Claim 26: Claim 15 of the ‘709 patent anticipates the limitation of wherein the at least one region of the at least one metallic layer is removed in lines, which have a line width of 400 .mu.m. 
Claim 27: Claim 20 of the ‘709 patent anticipates the limitation of claim 27 of the current application.  For example: A method for manufacturing a hotplate for a hob, comprising: applying at least one metallic layer on an entire underside of the hotplate; applying at least one dielectric color coating consecutively to an entire underside of the at least one metallic layer such that the at least one metallic layer is between the hotplate and the at least one dielectric color coating; and after applying the at least one metallic layer and the at least one dielectric color coating, forming at least one cooking zone on the hotplate by applying a laser light of a laser beam to at least one region of the at least one metallic layer and moving the laser light with respect to the at least one region of the at least one metallic layer such that an entire layer thickness of the at least one region of the at least one metallic layer disposed between the hotplate and the at least one dielectric color coating is completely continuously removed with each movement of the laser light so that the at least one dielectric color coating is visible from a topside of the hotplate.
The difference between claim 27 of the current application and claim 20 of the ‘709 patent lies in the fact that the ‘709 patent claim includes many more elements and is thus much more specific (for example: claim 20 of the ‘709 patent includes a limitation of “wherein the laser light is applied and completely continuously changes a material property of the at least one metallic layer, without removing the at least one metallic layer, such that the at least one dielectric color coating is visible from the topside of the hotplate”).  Thus, the invention of claim 27 of the current application is in effect a “species” of the “generic” invention of claim 20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 27 is anticipated by claim 20 of the ‘‘709 patent, it is not patentably distinct. 	Claim 28: Claim 30 of the ‘709 patent anticipates the limitation of wherein the dielectric color coating is applied directly to the at least one metallic layer. 
Claim 29: Claim 12 of the ‘709 patent anticipates the limitation of claim 27 of the current application.  For example: dielectric material consecutively to an entire underside of the at least one metallic layer such that the at least one metallic layer is between the hotplate and the further layer; after applying the at least one metallic layer and the further layer, forming at least one cooking zone on the hotplate that is visible when viewing the hob on a topside by irradiating at least one region of the at least one metallic layer with a laser light of a laser beam having a pulse frequency of 110 kHz and directed to strike a topside of the hotplate and to radiate through the hotplate and moving the laser light at a speed of 2000 mm/s with respect to the at least one region of the at least one metallic layer such that an entire layer thickness of the at least one region of the at least one metallic layer disposed between the hotplate and the further layer is completely continuously removed in lines having a thickness of less than 500 .mu.m with each movement of the laser light so that the further layer is recognized when viewing the hob on a topside.
The difference between claim 29 of the current application and claim 12 of the ‘709 patent lies in the fact that the ‘709 patent claim includes many more elements and is thus much more specific (for example: claim 12 of the ‘709 patent includes a limitation of “wherein the at least one metallic layer has a thickness between 20 nm and 100 nm and the further layer has a thickness between 100 .mu.m and 200 .mu.m”).  Thus, the invention of claim 29 of the current application is in effect a “species” of the “generic” invention of claim 12.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 29 is anticipated by claim 12 of the ‘‘709 patent, it is not patentably distinct.	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “moving the laser light with respect to the at least one region of the at least one metallic layer such that an entire layer thickness of the at least one region of the at least one metallic layer disposed between the hotplate and the further layer is completely continuously removed with each movement of the laser light’ is not described in the specification and the drawings such that how the laser light is moved from at least one region one layer to another region of another layer as the claims states that at least one region of the at least one metallic layer.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-20, 24 and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Demol (2008/0190409) in views of Petit (2004/0238506).
 	For claim 12, Demol teaches a method for embodying a hotplate for a hob (coatings for cooking plates) (abstract), comprising: forming at least one metallic layer (para. 0031, lines 1-3 and par.32, lines 1-2) and a further layer (having paint layer applied after metallic reflecting layer; para. 0056, lines 2-5) after the at least one metallic layer on an underside of the hotplate (para. 0031, lines 1-3 and par.32, lines 1-2); and after the forming the at least one metallic layer and the further layer (para. 0031, lines 1-3 and par.32, lines 1-2), forming at least one cooking zone on the hotplate by irradiating at least one region of the metallic layer with a laser light of a laser beam (laser ablation of metallic layer; para. 0053, lines 8-9).
 Demol fails to teach irradiating at least one region of the at least one metallic layer with a laser light of a laser beam directed to strike a topside of the hotplate and to radiate through the hotplate and moving the laser light with respect to the at least one region of the at least one metallic layer such that an entire layer thickness of the at least one region of the at least one metallic layer disposed between the hotplate and the further layer is completely continuously removed with each movement of the laser light so that the further layer is recognized when viewing the hob from a topside.
Petit teaches, as shown in figures 2a-3c, forming a further layer (4) under the metallic layer (C1’ as shown in fig.3c) (para. 42, 0046-0047), irradiating (laser 5 as shown in figure 1b) at least one region (the region of area of CIA (30) as shown in fig.3c where it covers element 7 which has dimension as shown in fig.3d) of the at least one metallic layer with a laser light of a laser beam (50) directed to strike a topside (2) of the plate (in combination with the hotplate of the Demol) and to radiate through the hotplate (para. 0030; Fig. 3c) and moving the laser light (the beam 50 is moved along the cutting area back and forth as shown in fig.2d where element 7 is cut thru the box) with respect to the at least one region (the region of area of CIA (30) as shown in fig.3c where it covers element 7 which has dimension as shown in fig.3d) the at least one metallic layer (3) such that an entire layer thickness of the at least one region of the at least one metallic layer (3) disposed between the hotplate (2) and the further layer (4) is completely continuously removed (the thickness of part one layer (CIO) as shown in fig.3c at region of portion (CIA 30) of element 3 is completely removed by laser beam moving side to side until element 7 to be seen from top as shown in fig.3d to be seen) with each movement of the laser light (element 50 is moved along the dimension of element 7 as shown in fig.3d) so that the further layer (4) is recognized when viewing the hob from a topside (par.47) (Fig. 3c) (abstract). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the order of the method of Demol by forming a further layer under the metallic layer as taught by Petit so as to obtain a support (1') with a visual contrast between the said altered part CIA (30) of the said inner layer CI (3) and the unaltered part or the original part CIO (31) of the said inner layer CI (3), the said inner layer/metallic layer CI (3) thus forming an image or a decoration pattern (7), and typically a logo, visible by an external observer thereby protecting the décor or logo that is interior and can be seen thru glass and give glamour perception of the decorative (Petit, abstract). 
	For claim 13, Demol further teaches wherein the further layer is a color coating (paint layer or color coating; para. 0019).
 	For claim 14, Demol fails to teach wherein the at least one metallic layer is formed directly on the underside of the hotplate, and wherein one of the at least one metallic layer and the further layer is formed by sputtering. 
Petit further teaches wherein the at least one metallic layer is formed directly on the underside of the hotplate, and wherein one of the at least one metallic layer and the further layer is formed by sputtering (par.47) (Fig. 3c) (abstract). ).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the order of the method of Demol by one metallic layer is formed directly on the underside of the hotplate as taught by Petit so as to obtain a support (1') with a visual contrast between the said altered part CIA (30) of the said inner layer/metallic layer CI (3) and the unaltered part or the original part CIO (31) of the said inner layer/metallic layer CI (3), the said inner layer CI (3) thus forming an image or a decoration pattern (7), and typically a logo, visible by an external observer (Petit, abstract).  	For claim 15, Demol  fails to teach wherein the at least one metallic layer and the further layer under the at least one metallic layer are formed on an entire underside of the hotplate. 
Petit teaches, as shown in figures 2a-3c, wherein the at least one metallic layer (3) and the further layer (4) under the at least one metallic layer are formed on an entire underside of the hotplate (2) (par.46-47) (fig.3c). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the order of the method of Demol by forming a further layer under the metallic layer as taught by Petit so as to obtain a support (1') with a visual contrast between the said altered part CIA (30) of the said inner layer/metallic layer CI (3) and the unaltered part or the original part CIO (31) of the said inner layer/metallic layer CI (3), the said inner layer/metallic layer CI (3) thus forming an image or a decoration pattern (7), and typically a logo, visible by an external observer thereby protecting the décor or logo that is interior and can be seen thru glass and give glamour perception of the decorative (Petit, abstract). 
 	For claim 16, Demol fails to teach wherein the laser light is focused on the topside of the hotplate. 
Petit teaches, as shown in figures 1b-3c, wherein the laser light (50) is focused on the topside (2) (fig.1b and 3c). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laser light of Demol to include the laser light is focused on the topside as taught by Petit so as to obtain a support (1') with a visual contrast between the said altered part CIA (30) of the said inner layer CI (3) and the unaltered part or the original part CIO (31) of the said inner layer CI (3), the said inner layer/metallic layer CI (3) thus forming an image or a decoration pattern (7), and typically a logo, visible by an external observer thereby protecting the décor or logo that is interior and can be seen thru glass and give glamour perception of the decorative (Petit, abstract).  	For claim 17, Demol further teaches wherein the at least one metallic layer has a thickness of less than 130 nm (between 20 and 150 nm (para. 0036).
 	For claim 18, Demol further teaches wherein the at least one metallic layer has a thickness between 20 nm and 100 nm (between 20 and 150 nm (para. 0036).
 	For claim 19, Demol further teaches wherein the further layer has a thickness of less than 250 µm (between 1 and 100 microns (µm) (para. 0027).
 	For claim 20, Demol further teaches wherein the further layer has a thickness between 100 pm and 200 µm (between 1 and 100 microns (µm) (para. 0027). 	
For claim 24, Demol fails to teach removing the at least one region of the at least one metallic layer only after the at least one metallic layer and the further layer have completely been applied on the underside of the hotplate. 
 	Petit further teaches, as shown in figures 2a-3c, removing the at least one region (the region of area of CIA (30 as shown in fig.3c)  of the at least one metallic layer (3) only after the at least one metallic layer (3) and the further layer (4) have completely been applied on the underside of the hotplate (2) (par.46-47) (fig.3c). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the order of the method of Demol by forming a further layer under the metallic layer as taught by Petit so as to obtain a support (1') with a visual contrast between the said altered part CIA (30) of the said inner layer CI (3) and the unaltered part or the original part CIO (31) of the said inner layer/metallic layer CI (3), the said inner layer CI (3) thus forming an image or a decoration pattern (7), and typically a logo, visible by an external observer thereby protecting the décor or logo that is interior and can be seen thru glass and give glamour perception of the decorative (Petit, abstract).  	For claim 27, Demol teaches a method for manufacturing a hotplate for a hob (coatings for cooking plates) (abstract), comprising: applying at least one metallic layer (para. 0031, lines 1-3 and par.32, lines 1-2); applying at least one dielectric color coating (having paint layer applied after metallic reflecting layer; para. 0056); and after applying the at least one metallic layer and the at least one dielectric color coating, forming at least one cooking zone on the hotplate by applying a laser light of a laser beam to at least one region of the at least one metallic layer (laser ablation of metallic layer; para. 0053).
 	Demol fails to teach applying at least one metallic layer on an entire underside of the hotplate; applying at least one dielectric color coating consecutively to an entire underside of the metallic layer such that the at least one metallic layer is between the hotplate and the dielectric color coating, moving the laser light with respect to the at least one region of the at least one metallic layer such that an entire layer thickness of the at least one region of the at least one metallic layer disposed between the hotplate and the at least one dielectric color coating is completely continuously removed with each movement of the laser light so that the at least one dielectric color coating is visible from a topside of the hotplate.
 Petit teaches, as shown in figures 2a-3c, applying at least one metallic layer (3) on an entire underside of the plate (2 in combination with Demol’s hotplate); applying at least one dielectric color coating (opaque color coating (4)) consecutively to an entire underside of the metallic layer (3) such that the at least one metallic layer (3) is between the hotplate (2) and the one dielectric color coating (4) (para. 42, 0046-0047) (fig.3c), moving the laser light (the beam 50 is moved along the cutting area back and forth as shown in fig.2d where element 7 is cut thru the box) with respect to the at least one region (the region of area of CIA (30) as shown in fig.3c where it covers element 7 which has dimension as shown in fig.3d) of the at least one metallic layer (3) applying the laser light (50) with respect to the at least one region (the region of area of CIA (30) as shown in fig.3c where it covers element 7 which has dimension as shown in fig.3d) of the at least one metallic layer (3) such that an entire layer thickness of the at least one region (CIA 30) of the at least one metallic layer disposed between the plate (2 in combination with Demol’s hotplate) and the at least one dielectric color coating (4) is completely continuously removed (the thickness of part one layer (CIO) as shown in fig.3c at region of portion (CIA 30) of element 3 is completely removed by laser beam moving side to side until element 7 to be seen from top as shown in fig.3d to be seen) with each movement of the laser light (50 is moved along element 7 as shown in fig.7) so that the at least one dielectric color coating (4) is visible from a topside of the hotplate (par.47) (Fig. 3c) (abstract).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the order of the method of Demol by forming a further layer under the metallic layer as taught by Petit so as to obtain a support (1') with a visual contrast between the said altered part CIA (30) of the said inner layer CI (3) and the unaltered part or the original part CIO (31) of the said inner layer CI (3), the said inner layer/metallic layer CI (3) thus forming an image or a decoration pattern (7), and typically a logo, visible by an external observer thereby protecting the décor or logo that is interior and can be seen thru glass and give glamour perception of the decorative (Petit, abstract). 

For claim 28, Demol fails to teach wherein the dielectric color coating is applied directly to the at least one metallic layer. 
Petit teaches, as shown in figures 2a-3c, wherein the dielectric color coating (4) is applied directly to the at least one metallic layer (3). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the order of the method of Demol by forming a further layer under the metallic layer as taught by Petit so as to obtain a support (1') with a visual contrast between the said altered part CIA (30) of the said inner layer CI (3) and the unaltered part or the original part CIO (31) of the said inner layer CI (3), the said inner layer CI (3) thus forming an image or a decoration pattern (7), and typically a logo, visible by an external observer thereby protecting the décor or logo that is interior and can be seen thru glass and give glamour perception of the decorative (Petit, abstract). 

Claims 21-23 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Demol (US 2008/0190409) in views of Petit (US 2004/0238506) as applied to claims above, and further in view of Osako (US 2011/0240616).
 	For claim 21, Demol, as modified by Petit, teaches all the limitation as previously set forth except for wherein the laser light is moved at a speed of 2000 mm/s.
 	 Osako, similar laser cutting, teaches wherein the laser light is moved at a speed of 2000 mm/s (Table 1; para. 0026). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laser beam of Demol, as modified by Petit, to include moving the laser light parameters as taught by Osako in order to permit removal of material from the workpiece at an acceptable rate while creating minimal HAZ and debris (Osaka, par.26).  The examiner further notes that the courts have held that where general condition of claim is disposed in the prior art (see par.26), it is not inventive to discover the optimum or workable range (MPEP 2144.05 IIa). In this case the variable of the speed of laser light helps to determine optimum laser settings for the most effective removal of material from the workpiece for purpose of having clean cutting workpiece. Therefore, it would have been obvious to one of ordinary skill in the art to modify the speed of laser light in order to optimize the rate of removal material from the cutting workpiece and thereby achieving desired clean cutting workpiece. Therefore, the variable of the speed of laser light is the result of effective variables. 

	For claim 22, Demol, as modified by Petit, teaches all the limitation as previously set forth except for wherein the laser light is generated with a pulse frequency of 110 kHz.
  	Osako further teaches wherein the laser light is generated with a pulse frequency of 110 kHz (repetition rate or frequency of 10 kHz – 1 MHz (1000 kHz) (110 kHz) (Table 1; para. 0026). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laser beam of Demol, as modified by Petit, to include moving the laser light parameters as taught by Osako in order to permit removal of material from the workpiece at an acceptable rate while creating minimal HAZ and debris (Osaka, par.26).  The examiner further notes that the courts have held that where general condition of claim is disposed in the prior art (see par.26), it is not inventive to discover the optimum or workable range (MPEP 2144.05 IIa). In this case the variable of the pulse frequency helps to determine optimum laser settings for the most effective removal of material from the workpiece for purpose of having clean cutting workpiece. Therefore, it would have been obvious to one of ordinary skill in the art to modify the pulse frequency in order to optimize the rate of removal material from the cutting workpiece and thereby achieving desired clean cutting workpiece. Therefore, the variable of the pulse frequency is the result of effective variables. 

 For claim 23, Demol, as modified by Petit, teaches all the limitation as previously set forth except for wherein the laser light is generated with a wavelength of 532 nm.
  	Osako further teaches wherein the laser light is generated with a wavelength of 532 nm (355-1064 nm (532 nm) (Table 1; para. 0026). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laser beam of Demol, as modified by Petit, to include moving the laser light parameters as taught by Osako in order to permit removal of material from the workpiece at an acceptable rate while creating minimal HAZ and debris (Osaka, par.26).  The examiner further notes that the courts have held that where general condition of claim is disposed in the prior art (see par.26), it is not inventive to discover the optimum or workable range (MPEP 2144.05 IIa). In this case the variable of the wavelength of laser light helps to determine optimum laser settings for the most effective removal of material from the workpiece for purpose of having clean cutting workpiece. Therefore, it would have been obvious to one of ordinary skill in the art to modify the wavelength of laser light in order to optimize the rate of removal material from the cutting workpiece and thereby achieving desired clean cutting workpiece. Therefore, the variable of the pulse frequency is the result of effective variables. 

Claims 25-26 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Demol (US 2008/0190409) in views of Petit (US 2004/0238506) as applied to claims above, and further in view of Miyairi (2009/0046757).
 	Demol, as modified by Petit, discloses all the limitation as previously set forth, except for, claim 25, wherein the at least one region of the at least one metallic layer is removed in lines, which have a line width of less than 500 .mu.m and for claim 26, wherein the at least one region of the at least one metallic layer is removed in lines, which have a line width of 400 .mu.m.
Miyairi teaches, similar a laser irradiation apparatus, in which it is known in the prior art that a laser is capable of creating a beam spot of several hundreds of micrometers , wherein the at least one region of the at least one metallic layer is removed in lines, which have a line width of less than 500 µm (para. 0006) and wherein the at least one region of the at least one metallic layer is removed in lines, which have a line width of 400 µm (which can include 400 µm or less than 500 µm) in width and 300 mm or more in length with which a material is irradiated (para. 0006). 
 	Although Demol, Petit, and Miyairi does not specifically disclose the metallic layer is removed having a line width of less than 500 µm and a line width of 400 µm, Miyairi does disclose it is known in the prior art that a laser is capable of creating a beam spot of several hundreds of micrometers (which can include 400 µm or less than 500 µm) in width and 300 mm or more in length with which a material is irradiated (para. 0006), and In this case the variable of line width helps to determine optimum the metallic layer that is removed from the workpiece for purpose of having clean cutting workpiece. Therefore, it would have been obvious to one of ordinary skill in the art to modify the line width in order to optimize the rate of removal material from the cutting workpiece and thereby achieving desired clean cutting workpiece. Therefore, the variable of the pulse frequency is the result of effective variables. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laser of Demol in view of Petit by employing the width of the beam spot of a laser as taught by Miyairi in order to create an area of irradiated material having a specified width (para. 0006).


Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Demol (2008/0190409) in views of Petit (2004/0238506) and Osako (2011/0240616).
 	For claim 29, Demol teaches a method for forming a hotplate for a hob (coatings for cooking plates), comprising: applying at least one metallic layer (para. 0031-0032) on an entire underside of the hotplate (para. 0031-0032); applying at least one further layer of dielectric material (para. 0031-0032); after applying the at least one metallic layer and the further layer (para. 0031-0032), forming at least one cooking zone on the hotplate that is recognized when viewing the hob on a topside by irradiating at least one region of the metallic layer with a laser light of a laser beam (laser ablation of metallic layer; para. 0053).
 	Demol fails to teach applying at least one metallic layer on an entire underside of the hotplate, applying at least one further layer of dielectric material consecutively to an entire underside of the at least one metallic layer such that the at least one metallic layer is between the hotplate and the further layer, a laser light of a laser beam having a pulse frequency of 110 kHz and directed to strike a topside of the hotplate and to radiate through the hotplate and moving the laser light at a speed of 2000 mm/s with respect to the at least one region of the at least one metallic layer such that an entire layer thickness of the at least one region of the at least one metallic layer disposed between the hotplate and the further layer is completely continuously removed in lines having a thickness of less than 500 um with each movement of the laser light so that the further layer is recognized when viewing the hob on a topside.
 Petit teaches, as shown in figures 2a-3c, applying at least one metallic layer (3) on an entire underside of the hotplate (2), applying at least one further layer (4) of dielectric material consecutively to an entire underside of the at least one metallic layer (3) such that the at least one metallic layer (3) is between the hotplate and the further layer (4) (para. 42, 0046-0047), a laser light of a laser beam (50) directed to strike a topside of the hotplate (2) and to radiate through the hotplate (2) and moving the laser light (50 moved along back and forth as shown in element 7 in figure 2d) with respect to the at least one region (the region of area of CIA (30) as shown in fig.3c where it covers element 7 which has dimension as shown in fig.3d) of the at least one metallic layer (3) such that an entire layer thickness of the at least one region (CIA 30) of the at least one metallic layer (3) disposed between the hotplate (2) and the further layer (4) is completely continuously removed (the thickness of part one layer (CIO) as shown in fig.3c at region of portion (CIA 30) of element 3 is completely removed by laser beam moving side to side until element 7 to be seen from top as shown in fig.3d to be seen) in lines having a thickness of less than 500 um (par.45) (thickness of the said inner layer CI (3) typically varying from 10 um to 500 um, so the at least one region (CIA 30) of the metallic layer (3) will definitely be less than 500 um) with each movement of the laser light (50 is along element 7 as shown in fig.2d) so that the further layer is recognized when viewing the hob on a topside (par.47) (Fig. 3c) (abstract).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the order of the method of Demol by forming a further layer under the metallic layer as taught by Petit so as to obtain a support (1') with a visual contrast between the said altered part CIA (30) of the said inner layer CI (3) and the unaltered part or the original part CIO (31) of the said inner layer CI (3), the said inner layer CI (3) thus forming an image or a decoration pattern (7), and typically a logo, visible by an external observer thereby protecting the décor or logo that is interior and can be seen thru glass and give glamour perception of the decorative (Petit, abstract). The combination of Demol and Petit fails to teach that a laser light of a laser beam having a pulse frequency of 110 kHz, moving the laser light at a speed of 2000 mm/s. 
 	Osako teaches a laser light of a laser beam having a pulse frequency of 110 kHz (repetition rate or frequency of 10 kHz – 1 MHz (1000 kHz) (110 kHz) (Table 1; para. 0026), moving the laser light at a speed of 2000 mm/s (Table 1; para. 0026). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laser beam of Demo to include moving the laser light parameters as taught by Osako in order to permit removal of material from the workpiece at an acceptable rate while creating minimal HAZ and debris (Osaka, par.26).  In this case the variable of the pulse frequency helps to determine optimum laser settings for the most effective removal of material from the workpiece for purpose of having clean cutting workpiece. Therefore, it would have been obvious to one of ordinary skill in the art to modify the pulse frequency in order to optimize the rate of removal material from the cutting workpiece and thereby achieving desired clean cutting workpiece. Therefore, the variable of the pulse frequency is the result of effective variables. 

Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 12-29 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	The applicant’s arguments regarding new limitation “the further layer is completely continuously removed with each movement of the laser light” in claims 12, 27 and 29, has been considered but is moot, because the examiner applied new art, Petit (2004/0238506), that covers newly claimed limitation. 
	 
 	With respect to claims 13-26 and 28, Applicant refers to the arguments presented with respect to claims 12 and 27 as presented earlier. In response, Applicant is directed to the reasons indicated above regarding why Applicant’s arguments are not persuasive and combinations of the cited references are proper.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761